UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED November 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 000-26331 GREYSTONE LOGISTICS, INC. (Exact name of registrant as specified in its charter) Oklahoma 75-2954680 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1613 East 15thStreet, Tulsa, Oklahoma 74120 (Address of principal executive offices)(Zip Code) (918) 583-7441 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to post and submit such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes o No x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:January 10, 2013 - 26,111,201 GREYSTONE LOGISTICS, INC. FORM 10-Q For the Period Ended November 30, 2012 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Balance Sheets as of November 30, 2012 (Unaudited) and May 31, 2012 1 Consolidated Statements of Income (Unaudited) For the Six Months Ended November 30, 2012 and 2011 2 Consolidated Statements of Income (Unaudited) For the Three Months Ended November 30, 2012 and 2011 3 Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended November 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4.Controls and Procedures 13 PART II.OTHER INFORMATION Item 1.Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Mine Safety Disclosures 14 Item 5.Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 INDEX TO EXHIBITS 16 ITEM 1.Financial Statements. Greystone Logistics, Inc. and Subsidiaries Consolidated Balance Sheets November 30, May 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable - Trade, net of allowance of $50,000 Related party — Inventory Prepaid expenses and other Total Current Assets Property, Plant and Equipment Less: Accumulated Depreciation ) ) Property, Plant and Equipment, net Deferred Tax Asset Other Assets Total Assets $ $ Liabilities and Deficit Current Liabilities: Current portion of long-term debt $ $ Preferred dividends payable Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties Total Current Liabilities Long-Term Debt, net of current portion Deficit: Preferred stock, $0.0001 par value, $5,000,000 liquidation preference Shares authorized: 20,750,000 Shares issued and outstanding: 50,000 5 5 Common stock, $0.0001 par value Shares authorized: 5,000,000,000 Shares issued and outstanding:26,111,201 Additional paid-in capital Accumulated deficit ) ) Total Greystone Stockholders' Deficit ) ) Non-controlling interests Total Deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. - 1 - Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Six Months Ended November 30, Sales $ $ Cost of Sales Gross Profit General, Selling and Administrative Expenses Operating Income Other Income (Expense): Other Income (Expense) ) Interest Expense ) ) Total Other Expense, net ) ) Income Before Income Taxes Benefit From Income Taxes — Net Income Income Attributable to Variable Interest Entities, net ) ) Preferred Dividends ) ) Net Income Available to Common Stockholders $ $ Income Available to Common Stockholders: Per Share of Common Stock - Basic $ $ Per Share of Common Stock - Diluted $ $ Weighted Average Shares of Common Stock Outstanding - Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 2 - Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended November 30, Sales $ $ Cost of Sales Gross Profit General, Selling and Administrative Expenses Operating Income Other Income (Expense): Other Expense, net ) ) Interest Expense ) ) Total Other Expense, net ) ) Income Before Income Taxes Benefit From Income Taxes — Net Income Income Attributable to Variable Interest Entity ) ) Preferred Dividends ) ) Net Income Available to Common Stockholders $ $ Income Available to Common Stockholders: Per Share of Common Stock - Basic $ $ Per Share of Common Stock - Diluted $ $ Weighted Average Shares of Common Stock Outstanding - Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 3 - Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended November 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) — Stock-based compensation — Changes in receivables Changes in inventory ) ) Changes in prepaid expenses and other ) ) Changes in other assets ) Changes in accounts payable and accrued expenses ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of property and equipment ) ) Cash Flows from Financing Activities: Payments on long-term debt and capitalized leases ) ) Payments on advances from related party — ) Capital contributions to variable interest entity — Distributions by variable interest entity ) ) Net cash used in financing activities ) ) Net Increase in Cash Cash, beginning of period Cash, end of period $ $ Non-Cash Activities: Acquisition of equipment by capital lease $ — $ Preferred dividend accrual Net decrease in liabilities due to deconsolidation of VIE — Supplemental Information: Interest paid The accompanying notes are an integral part of these consolidated financial statements - 4 - GREYSTONE LOGISTICS, INC. Notes to Consolidated Financial Statements (Unaudited) Note 1.Basis of Financial Statements In the opinion of Greystone Logistics, Inc. (“Greystone”), the accompanying unaudited consolidated financial statements contain all adjustments and reclassifications, which are of a normal recurring nature, necessary to present fairly its financial position as of November 30, 2012, and the results of its operations for the six-month and three-month periods ended November 30, 2012 and 2011 and its cash flows for the six-month periods ended November 30, 2012 and 2011.These consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the fiscal year ended May 31, 2012 and the notes thereto included in Greystone's Form 10-K for such period. The results of operations for the six-month and three-month periods ended November 30, 2012 and 2011 are not necessarily indicative of the results to be expected for the full fiscal year. The consolidated financial statements of Greystone include its wholly-owned subsidiaries,Greystone Manufacturing, L.L.C. (“GSM”) and Plastic Pallet Production, Inc. (“PPP”), and its variable interest entities, Greystone Real Estate, L.L.C. (“GRE”) and GLOG Investments, L.L.C. (“GLOG”), except that GLOG was deconsolidated effective September 1, 2011.GRE owns two buildings located in Bettendorf, Iowa which are leased to GSM. Note 2.Earnings Per Share Basic earnings per share is based on the weighted-average effect of all common shares issued and outstanding and is calculated by dividing net income available to common stockholders by the weighted-average shares outstanding during the period. Diluted earnings per share is calculated by dividing net income available to common stockholders by the weighted-average number of common shares used in the basic earnings per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding. Greystone excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is anti-dilutive.Equity instruments which have been excluded are certain options to purchase common stock totaling 350,000 and 1,940,000 shares for the six and three months ended November 30, 2012 and 2011, respectively, and convertible preferred stock which is convertible into 3,333,334 shares of common stock for both the six months and three months ended November 30, 2012, and 2011. The following table sets forth the computation of basic and diluted earnings per share for the six and three months ended November 30, 2012 and 2011: - 5 - For the Six Months Ended November 30: Numerator: Net income available to common stockholders: $ $ Denominator: Weighted-average shares outstanding: Basic Incremental shares from assumed conversion of options — Diluted shares Earnings per share: For the Six Months Then Ended Basic $ $ Diluted $ $ For the Three Months Ended November 30: Numerator: Net income available to common stockholders: $ $ Denominator: Weighted-average shares outstanding: Basic Incremental shares from assumed conversion of options — Diluted shares Earnings per share: For the Three Months Then Ended Basic $ $ Diluted $ $ - 6 - Note 3.Inventory Inventory consists of the following: November 30, May 31, Raw materials $ $ Finished goods Total inventory $ $ Note 4.Related Party Receivable Yorktown Management & Financial Services, LLC (“Yorktown”), an entity wholly owned by Greystone’s CEO and President, owns certain equipment that Greystone uses for its pallet and resin production. Greystone pays advances to Yorktown in recognition of the amounts owed pursuant to certain agreements.As of November 30, 2012, net advances to Yorktown totaled $2,878,240.Mr. Kruger has agreed that, if necessary, the amounts due Greystone should be offset against the amounts that Greystone owes him or Yorktown.At November 30, 2012, the offset against the net advances is the combined total of (i) the accrued interest of $768,119 payable to Mr. Kruger, (ii) advances payable to Mr. Kruger of $547,680 and (iii) an account payable of $720,000 for deferred compensation payable to Mr. Kruger. Note 5.Notes Payable Notes payable as of November 30, 2012 and May 31, 2012 are as follows: November 30, May 31, Note payable to F&M Bank & Trust Company, prime rate of interest not less than 4.5%, due March 13, 2014, monthly principal payments of $72,593 plus interest $ $ Note payable by variable interest entity to F&M Bank & Trust Company, prime rate of interest but not less than 4.75%, due March 15, 2014, monthly installments of $35,512, secured by buildings and land Capitalized lease payable, due August 15, 2016, 5% interest, monthly payments of $10,625 plus $0.50 per pallet for monthly sales in excess of 12,500 Note payable to BancFirst, prime rate of interest plus 1%, paid June 2012 - Note payable to Robert Rosene, 7.5% interest, due January 15, 2014 Note payable to Warren Kruger, 7.5% interest, due January 15, 2014 Other notes payable Less: Current portion Long-term Debt $ $ - 7 - Greystone, GSM, GRE, Warren F. Kruger, President and CEO, and Robert B. Rosene, Jr., a director, are parties to a loan agreement dated as of March 4, 2005, as amended, with F&M Bank & Trust Company (“F&M”).The amended loan agreement (a) includes cross-collateralization and cross-default provisions among property and debts of GSM and GRE, an entity owned by Messrs. Kruger and Rosene, and Messrs. Kruger and Rosene, as owners of Greystone’s Series 2003 Preferred Stock (debt in the amount of approximately $3,400,000 owed by Messrs. Kruger and Rosene to F&M is collateralized by the preferred stock), (b) contains certain financial covenants, and (c) restricts the payments of dividends. Greystone’s note payable to F&M is secured by Greystone’s cash, accounts receivable, inventory and equipment. Note 6.Fair Value of Financial Instruments The following methods and assumptions are used in estimating the fair-value disclosures for financial instruments: Long-Term Debt: The carrying amount of loans with floating rates of interest approximate fair value.Fixed rate loans are valued based on cash flows using estimated rates of comparable loans.The carrying amounts reported in the balance sheet approximate fair value. Note 7.Risks and Uncertainties Greystone derives a substantial portion of its revenue from a national brewer.This customer accounted for approximately 74% and 75% of Greystone’s pallet sales and 65% and 61% of Greystone’s total sales for the six months ended November 30, 2012 and 2011, respectively.Greystone’s recycled plastic pallets are approved for use by the customer and, at the current time, are the only plastic pallets used by the customer for shipping products. There is no assurance that Greystone will retain this customer’s business at the same level, or at all.The loss of a material amount of business from this customer could have a material adverse effect on Greystone. Warren F. Kruger, President and CEO, Robert B. Rosene, Jr., a Greystone director, have provided financing and guarantees on Greystone’s bank debt.As of November 30, 2012, Greystone is indebted to Mr. Kruger in the amount of $527,716 for a note payable and to Mr. Rosene in the amount of $3,482,987 for a note payable and related accrued interest.Effective January 15, 2012, Messrs. Kruger and Rosene agreed to a two year extension on the debt.There is no assurance that these individuals will continue to provide extensions in the future. See Note 5 for a discussion of the cross-default and cross-collateralization provisions contained in the loan agreement dated as of March 4, 2005, as amended, with F&M. - 8 - Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations General to All Periods The unaudited consolidated statements include Greystone Logistics, Inc., its two wholly-owned subsidiaries, Greystone Manufacturing, L.L.C. (“GSM”), and Plastic Pallet Production, Inc. (“PPP”).Greystone also consolidates its variable interest entities, Greystone Real Estate, L.L.C. (“GRE”), and GLOG Investment, L.L.C. (“GLOG”), except that GLOG was deconsolidated effective September 1, 2011.All material intercompany accounts and transactions have been eliminated. References to fiscal year 2013 refer to the six-month and three-month periods ended November 30, 2012, as applicable.References to fiscal year 2012 refer to the six-month and three-month periods ended November 30, 2011, as applicable. Sales Greystone's primary focus is to provide quality plastic pallets to its existing customers while continuing its marketing efforts to broaden its customer base.Greystone's existing customers are primarily located in the United States and engaged in the beverage, pharmaceutical and other industries.Greystone has generated and plans to continue to generate interest in its pallets by attending trade shows sponsored by industry segments that would benefit from Greystone's products.Greystone hopes to gain wider product acceptance by marketing the concept that the widespread use of plastic pallets could greatly reduce the destruction of trees on a worldwide basis.Greystone’s marketing is conducted through contract distributors, its President and other employees. Greystone derives a substantial portion of its revenue from a national brewer.This customer accounted for approximately 74% and 75% of Greystone’s pallet sales and 65% and 61% of Greystone’s total sales for the six-month periods ended November 30, 2012 and 2011, respectively. Personnel Greystone had approximately 94 full-time employees as of November 30, 2012 and 2011, respectively. Taxes Prior to fiscal year 2012, Greystone generated substantial net operating losses (“NOLs”) which would normally have reflected a tax benefit in the statement of operations during the periods in which the NOLs were incurred.However, in assessing the reliability of recognizing estimated tax benefits from utilization of NOLs, management considers the likelihood of whether it is more likely than not the tax benefit will be realized.Based on this evaluation, management provided a full valuation allowance for these NOLs prior to fiscal year 2012.Greystone recognized no provision for income taxes for fiscal years 2013 or 2012 as tax incurred on net income was offset by the utilization of prior period NOLs.Furthermore, in fiscal year 2013, Greystone reduced its valuation allowance and recognized a tax benefit of $209,300 and $9,900 for the six-months and three-months ended November 30, 2012, respectively, due to management’s current assessment of future profitability and ultimate expected realization of prior period NOLs. Based upon a review of its income tax filing positions, Greystone believes that its positions would be sustained upon an audit by the Internal Revenue Service and does not anticipate any adjustments that would result in a material change to its financial position. Therefore, no reserves for uncertain income tax positions have been recorded. At November 30, 2012, Greystone had no unrecognized tax benefits. - 9 - Six Month Period Ended November 30, 2012 Compared to Six Month Period Ended November 30, 2011 Sales Sales for fiscal year 2013 were $12,187,984 compared to $11,997,125 in fiscal year 2012 for an increase of $190,859.Pallet sales were $10,653,836, or 87% of total sales, in fiscal year 2013 compared to $9,732,702, or 81% of total sales, in fiscal year 2012 for an increase of $921,134. The increase in pallet sales in fiscal year 2013 over fiscal year 2012 primarily resulted from a 7% increase in the number of pallets sold which was principally due to the increase in the number of pallets sold to Greystone’s major customer. Greystone’s sales to its major customer in fiscal year 2013 were 74% of total pallet sales compared to 75% of total pallet sales in fiscal year 2012. Pallet sales to Greystone’s major customer are generally based on the customer’s need to maintain its pallet inventory and may vary by period.Greystone cannot predict the customer’s future needs to maintain or grow its pallet inventory but has been able to grow sales to new pallet customers developed through Greystone’s marketing efforts to broaden its customer base. Sales of recycled plastic resin were $1,534,148 in fiscal year 2013 compared to $2,264,423 in fiscal year 2012 for a decrease of $730,275.Greystone has curtailed its sales of resin during fiscal year 2013 due to unfavorable margins with respect to the cost of material compared to the resale pricing values.Greystone intends to place more emphasis on the sale of resin as market conditions improve. Cost of Sales Cost of sales in fiscal year 2013 was $9,779,803, or 80% of sales, compared to $9,860,901, or 82% of sales, in fiscal year 2012.The decrease in the ratio of cost of sales to sales is primarily due to a 6% decrease in resin sales to total sales and resin cost of sales to total cost of sales from fiscal year 2012 to fiscal year 2013. The ratio of cost of resin sales to resin sales was approximately 110% in fiscal year 2013 compared to 108% in fiscal year 2012.The increase in the ratio of cost of sales to sales from fiscal year 2012 to fiscal year 2013 was due to an increase in production costs as a result of the addition of a new pelletizing line which was offset in part by an improvement in gross profit margins before production costs.Yorktown Management, LLC (“Yorktown”), an entity owned by Warren Kruger, Greystone’s President and CEO, provides the pelletizing equipment and receives a 40% share of the gross profit before production costs (defined as revenue less material, freight and commissions).Yorktown’s share of gross profits from resin sales totaled approximately $87,000 and $75,000 in fiscal years 2013 and 2012, respectively. General, Selling and Administrative Expenses General, selling and administrative expenses were $1,101,083 in fiscal year 2013 compared to $899,345 in fiscal year 2012 for an increase of $201,738. The increase in general, selling and administrative expenses was primarily due to increases in salaries of $51,620, commission expense of $41,580, stock compensation costs of $26,712 and audit fees of $41,598.As Greystone continues to diversify its customer base through the utilization of contract distributors, commission expense will likely proportionately increase. Greystone had no stock compensation costs in fiscal year 2012. Interest Expense Interest expense was $419,354 in fiscal year 2013 compared to $478,897 in fiscal year 2012 for a decrease of $59,543.Interest expense in fiscal year 2012 included approximately $45,000 for the variable interest entity, GLOG, which was deconsolidated effective September 1, 2011. Benefit from Income Taxes Benefit from income taxes was $209,300 and $-0- in fiscal years 2013 and 2012, respectively. See “Taxes” in this Item 2 as to the increase in the benefit for Greystone’s NOLs. Net Income Greystone recorded net income of $1,103,544 compared to $751,141 in fiscal year 2012 for the reasons discussed above. Net Income Attributable to Common Stockholders Net income available to common stockholders for fiscal year 2013 was $834,608, or $0.03 per share, compared to $623,934, or $0.02 per share, in fiscal year 2012 for the reasons discussed above. - 10 - Three Month Period Ended November 30, 2012 Compared to Three Month Period Ended November 30, 2011 Sales Sales for fiscal year 2013 were $5,059,118 compared to $6,213,501 in fiscal year 2012 for a decrease of $1,154,383.Pallet sales were $4,243,612, or 84% of total sales, in fiscal year 2013 compared to $5,443,783, or 88% of total sales, in fiscal year 2012 for a decrease of $1,200,171. The decrease in pallet sales from fiscal year 2012 to fiscal year 2013 resulted from a 26% decrease in the number of pallets sold. There was a 40% decrease in the number of pallets sold to Greystone’s major customer from fiscal year 2012 to fiscal year 2013 due to the seasonal needs of such customer. Greystone’s sales to its major customer in fiscal year 2013 were 65% of total pallet sales compared to 61% of total pallet sales in fiscal year 2012. Pallet sales to Greystone’s major customer are generally based on the customer’s need to maintain its pallet inventory and may vary by period.Greystone cannot predict the customer’s future needs to maintain or grow its pallet inventory but has been able to grow sales to new pallet customers developed through Greystone’s marketing efforts to broaden its customer base. Sales of recycled plastic resin were $815,506 in fiscal year 2013 compared to $769,718 in fiscal year 2012 for an increase of $45,788.Greystone has curtailed its sales of resin during fiscal years 2013 and 2012 due to unfavorable margins with respect to the cost of material compared to the resale pricing values.Greystone intends to place more emphasis on the sale of resin as market conditions improve. Cost of Sales Cost of sales in fiscal year 2013 was $4,175,786, or 83% of sales, compared to $5,140,878, or 83% of sales, in fiscal year 2012. While pallet sales declined in fiscal year 2013 compared to fiscal year 2012, pallet production remained relatively stable for the respective periods resulting in stability in the cost of pallets produced. The ratio of cost of resin sales to resin sales was approximately 110% in fiscal year 2013 compared to 123% in fiscal year 2012.The decrease in the ratio of cost of resin sales to resin sales from fiscal year 2012 to fiscal year 2013 is due to an improvement in profit margins before production costs which was offset in part by an increase in production costs due to the addition of a new pelletizing line.Yorktown Management, LLC (“Yorktown”), an entity owned by Warren Kruger, Greystone’s President and CEO, provides the pelletizing equipment and receives a 40% share of the gross profit before production costs (defined as revenue less material, freight and commissions).
